PER CURIAM:
Cleo Anthanett Christopher appeals the district court’s order dismissing her employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *139Christopher v. St. Vincent De Paul of Baltimore, Inc., No. l:14-ev-03184-RDB, 2015 WL 3745025 (D. Md. filed June 11, 2015 & entered June 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.